Exhibit 10.50
June 25, 2009
PERSONAL AND CONFIDENTIAL
Mr. Robert McNabb
10919 Wickline Drive
Houston, TX 77024

Re   Employment Agreement dated as of October 1, 2003 between Korn/Ferry
International (“Company” or “Korn/Ferry”) and Robert McNabb, as renewed and
amended on September 29, 2006 (the “Employment Agreement”)

Dear Bob,
This letter agreement (this “Letter Agreement”) serves to formalize the
modification and renewal of the terms of your employment with Korn/Ferry,
including your future compensation and benefits. Unless otherwise defined in
this Letter Agreement, all capitalized terms used in this Letter Agreement shall
have the meanings specified in the Employment Agreement.
Term
The initial renewal term of your employment began on October 1, 2006 and will
automatically expire on September 30, 2009. The Company has exercised its option
to renew the Employment Agreement for a successive three (3) year period ending
on September 30, 2012 (the “Second Renewal Term”), and this Letter Agreement
shall be considered written notice of that renewal.
During the Second Renewal term you will continue to hold the position as Chief
Executive Officer of Futurestep and Executive Vice President of the Company.
During the Second Renewal Term, you will report to the Chief Executive Officer
of the Company, and you will continue to receive the same Base Salary (which may
reflect an adjustment made for current economic conditions) and the incentive
opportunity as set forth in the Employment Agreement.
Changes to Termination and Severance Provisions
In lieu of the severance provided in Section 6(d) of the Employment Agreement,
we have agreed that if your employment is terminated by the Company without
Cause at any time during the first two years of the Second Renewal Term, within
30 days following the termination of your employment you will be entitled to
receive a lump sum cash payment in an amount equal to 2 times your Base Salary
If your employment is terminated by the Company without Cause during the third
year of the Second Renewal Term, within 30 days following the termination of
your employment you will be entitled to receive a lump sum cash payment in an
amount equal to you 2 times your Base Salary prorated to reflect the number of
months you were employed during that third year. For example if you were
employed for 9 months of the third year, you would be entitled to receive a lump
sum cash payment equal to 25% (i.e., the number of months remaining in the third
year following your termination (3) divided by 12) of 2 times your Base Salary.
In addition, if your employment is terminated by the Company without Cause at
any time during the first 18 months of the Second Renewal Term, following the
termination of your employment you and your covered dependent(s) will be
entitled to continue for a period of 18 months to participate at the expense of
the Company in the Company’s group health plan(s) at the same benefit level and
to the same extent and for the same contribution, if any, as such continued
participation is available to other executive officers of the Company from time
to time. If your employment is terminated by the Company without Cause after the
first 18 months of the Second Renewal Term, upon the termination of your
employment you and your covered dependent(s) will be entitled to continue until
the end of the Second Renewal Term to participate at

1



--------------------------------------------------------------------------------



 



the expense of the Company in the Company’s group health plan(s) at the same
benefit level and to the same extent and for the same contribution, if any, as
such continued participation is available to other executive officers of the
Company from time to time. For example if you were employed for 9 months after
the first 18 months of the Second Renewal Term, such participation may continue
for a period of 9 months after termination.
Further, if your employment is terminated without Cause during the Second
Renewal Term, all unvested outstanding stock options and other equity-type
incentives held by you at the time of such termination that would have vested
during the 12 months following the date of such termination will automatically
vest as of the date of such termination.
The Employment Agreement, as amended hereby, will expire on September 30, 2012,
and no additional severance, benefit, or club membership payments will be due to
you in any amount thereafter.
Any previous reference in the Employment Agreement to the definition of “Good
Reason” contained in Section 6(h)(4)(A) is removed in its entirety.
Notwithstanding anything contained in the Employment Agreement to the contrary,
or any earlier understanding, you understand that the Company may, at any time
during the Second Renewal Term, change (including reduce or eliminate) your
titles and roles, including asking you actively participate in your Succession
Planning, to transition your responsibilities or to step down as CEO of
Futurestep, which you hereby agree to do when so asked, without such changes
giving you the right to terminate your employment or otherwise constituting a
constructive termination by the Company and without you being entitled to any
severance or similar payments by reason of such changes. In such event you will
either stay involved with Futurestep in a “comparable position” (as defined
below) or have a “comparable position” in the Company. For purpose of this
Letter Agreement, the term “comparable position” will mean a position with at
least the same base salary and incentive targets and incentive potential as your
salary and incentive at the time of any such change in your titles and roles.
The payment of any and all severance benefits of any type referred to above will
be contingent upon your execution of the Company’s standard form of severance
and release agreement within 21 days following your termination of employment
and such release becoming effective and irrevocable in accordance with the terms
thereof. Unless earlier terminated, at the conclusion of the Second Renewal
Term, your employment will terminate and there will be no further compensation
(other than Accrued Compensation) or severance benefit due to you from the
Company.
For the avoidance of doubt, should you terminate your employment prior to the
expiration of the Second Renewal Term, other than for Good Reason within
12 months following a Change in Control in accordance with Section 6(e) of the
Employment Agreement, the Company will be released from all of its obligations
as outlined above or otherwise set forth in the Employment Agreement, and from
that time forward you shall only be entitled to receive your Accrued
Compensation as of the date of your departure.
To the extent there are any inconsistencies between this Letter Agreement and
the Employment Agreement, the provisions of this Letter Agreement shall govern
and control. Except as otherwise expressly provided in this Letter Agreement,
the Employment Agreement remains unmodified and in full force and effect.

2



--------------------------------------------------------------------------------



 



Please indicate your acceptance of this Letter Agreement by signing and dating a
copy of this Letter Agreement in the spaces provided below and returning such
signed and dated copy to me.

            Sincerely,
      /s/ Gary Burnison       Gary Burnison, Chief Executive Officer   

ACCEPTED AND AGREED TO:

         
/s/ Robert McNabb
  June 25 2009    
 
       
Robert McNabb
  Date of Signature    

3